Citation Nr: 1213215	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  11-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for the cause of the Veteran's death. 

3.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964.  He died in August 2008.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 2009 rating decision previously considered and denied service connection for the Veteran's cause of death. 

2.  The evidence received since the May 2009 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for the Veteran's cause of death. 

3.   The Veteran died in August 2008 and the cause of his death was sepsis and fungal endocarditis.  Decubital ulcers, cerebrovascular accident, artril fibulation, adrenal insufficiency, and respiratory failure were listed as "other significant conditions" contributing to death but not related to the cause.

4.  At the time of his death, the Veteran was service-connected for bilateral hearing loss at a total disability rating since March 13, 2000.

5.  The cause of the Veteran's death has not been shown to be etiologically related to the Veteran's service-connected hearing loss or to any other injury or illness incurred during his active duty service and may not be presumed to have been.

6.  The Veteran's service-connected disability did not cause his death and played no substantial or material part in his death, and did not otherwise materially accelerate his death.

7.  The Veteran was not continuously rated totally disabled due to service-connected disability for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death.


CONCLUSIONS OF LAW

1.   The May 2009 rating decision, which denied service connection for the Veteran's cause of death, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2011). 

2.  The evidence received subsequent to the May 2009 rating decision is new and material, and the claim for service connection for the Veteran's cause of death is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2011).

4.  The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A supplemental statement of the case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  To the extent possible, such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  The VCAA notice requirements still may be satisfied if any errors in the timing or content of the notice are not prejudicial to the claimant.

In this case, the RO sent the appellant a letter in November 2009 that informed her what information VA already had in its possession, the types of evidence that VA was responsible for obtaining on the appellant's behalf, and the types of evidence that VA would make reasonable efforts to obtain if sufficiently identified by the appellant.  The letter also informed the appellant that, in order to receive DIC, she needed to show either that the Veteran died on active duty or that he died from a service connected disease or injury.  The letter also complied with the requirements of Hupp and also explained the manner whereby VA assigns disability ratings and effective dates and again explained the respective duties of VA and the claimant with respect to obtaining evidence in support of this claim.  The Appellant's claim was subsequently readjudicated in a December 2010 statement of the case (SOC), thereby curing any pre-decisional notice errors.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Moreover, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service medical records and examination reports, and the original death certificate.  Additionally, pertinent medical opinions were obtained regarding the etiologies of the disabilities at issue meeting the requirements of 38 U.S.C.A. § 5107A(d) (West 2002 & Supp. 2010).

To the extent that this claim has been reopened, any failure of VA to provide the Veteran the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

Overall, there is no evidence of any VA error in notifying or assisting the Appellant that reasonably affects the fairness of this adjudication.

II.  New and Material Evidence to reopen a claim.

Legal Criteria and Analysis

In a May 2009 rating decision, the RO denied the appellant's claim for service connection for cause of the Veteran's death.  The RO noted that the evidence failed to establish a nexus between the Veteran's service-connected hearing loss and death, or between his death and service.  Evidence of record at that time included the Veteran's service treatment records and prior VA decisions.  

The appellant attempted to reopen her claim for service connection for cause of the Veteran's death in October 2009.  This appeal arises from the RO's August 2010 decision which denied the appellant's application to reopen a claim for cause of the Veteran's death.  

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the May 2009 includes a letter from C. L., M.D., indicating that the Veteran's hearing loss made rehabilitation difficult after surgery.  Consequently, this evidence raises a reasonable possibility of substantiating the appellant's claim for service connection for cause of death.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for cause of death disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To that extent, the appeal is granted.

II.  Entitlement to service connection for the Veteran's cause of death.

Legal Criteria-Cause of Death

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

To establish service connection for the cause of the veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2011).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2011).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2011).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  

Factual Background and Analysis

At the time of his death, the Veteran was service-connected for hearing loss at a 100 percent disability rating.  The appellant contends that the Veteran's service-connected hearing loss contributed to the Veteran's death in August 2008.  

The Veteran died on August [redacted], 2008.  The death certificate reflects that the cause of death was sepsis and fungal endocarditis.  Decubital ulcers, cerebrovascular accident, artril fibulation, adrenal insufficiency, and respiratory failure were listed as "other significant conditions" contributing to death but not related to the cause.

Service treatment records including examination reports dated in February 1960 and March 1964 are silent for any reports of a chronic disorder.  

In a May 2009 letter, C. L., M.D., reported that he was in the care of the Veteran from March to November 2007, during which he underwent aortic valve replacement and his postoperative course was complicated by a stroke and abdominal surgery for bowel perforation.  The Veteran had extended rehabilitation period after surgery which was made difficult due to his multiple associated medical conditions including his hearing impairment. 

VA progress notes and discharge summaries dated from July to August 2008 do not indicate any complications due to the Veteran's hearing.   

In a July 2008 VA progress note, the examiner noted that the Veteran is alert and is able to converse well.  

In a subsequent July 2008 VA progress note, the examiner noted that the Veteran was significant for atrial fibrillation, cardiovascular accident with left heiparesis (April 2007), aortic stenosis, hypertension, coronary artery disease, psoriasis, and chronic obstructive pulmonary disease.  The Veteran had previous admission from March to December 2007 for his third redo aortic valve replacement and third coronary artery bypass graft surgery complicated by post-op ileus, right hemicolectomy and colostomy for cecal perforation.  The Veteran was again admitted in February 2008 for a urinary tract infection and confusion.  

Analysis

Upon careful review of the record, the Board has concluded that service connection for the cause of the Veteran's death is not warranted.

The appellant does not contend, nor is there a factual basis in the record, that sepsis and fungal endocarditis were incurred during service, or manifested as a chronic disease within a year after his discharge from service in 1964.  Additionally, appellant does not contend, nor is there a factual basis in the record, that any of the listed "other significant conditions" contributing to death but not related to the cause are related to service.  Service treatment records show no findings of sepsis and fungal endocarditis or other chronic heart pathology.  Post-service medical evidence of record first shows findings of sepsis and fungal endocarditis many years after the Veteran's separation from active service.  Thus, there is no basis upon which to conclude that the Veteran's sepsis and fungal endocarditis was incurred in or aggravated during military service, including on a presumptive basis.  See 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  

In this case, the appellant argues that the Veteran's service-connected hearing loss contributed to the Veteran's death.  In her November 2010 notice of disagreement, the appellant recognized that the Veteran did not die from his hearing loss.  However, she argues that the Veteran was never given his hearing aids while he was in the hospital and that if he had been able to hear he would be alive today.  The Board has determined that the objective evidence finds that the Veteran's service-connected hearing loss was not the immediate or underlying cause of death, or that it was etiologically related to the Veteran's death.  

In order to establish service connection for the cause of death, it is not sufficient to show that a disease or injury casually shared in producing death; it must be shown that a direct causative relationship existed between a disability that was incurred in service and the veteran's death.  Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); 38 C.F.R. § 3.312(c).  Although the Veteran's treating physician indicates that the Veteran's hearing loss made rehabilitation after surgery difficult, that fact does not establish a direct causative relationship between service-connected hearing loss and death.  The Board finds, therefore, that the physician's letter is not probative of a direct causative relationship between the cause of death and a service-connected disability.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (evidence is not probative if it does not show that a service-connected disorder caused, rather than was a contributing factor to, the death of the veteran).  

Finally, 38 U.S.C. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.' Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

Here, the Board notes that the appellant and her representative have argued that the Veteran's death was related to his service-connected hearing loss.  The Board finds that the appellant is not competent to offer a medical opinion as to whether the Veteran's service-connected hearing loss played any role in the Veteran's demise.  The Board is empathetic with the appellant in view of the Veteran's death.  Nonetheless, competent medical evidence is still required to support the appellant's claim.  Opinions as to etiology are within the realm of medical personnel and not laypersons, such as the appellant.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

In summary, the evidence establishes that the Veteran's fatal disease processes were not present in service, within the first post-service year, or for many years thereafter.  There is a lack of evidence of pathology or treatment in proximity to service or within years of separation.  Furthermore, the preponderance of the evidence is against a finding that the Veteran's service-connected hearing loss resulted in his death or that the cause of the Veteran's death was otherwise related to service.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death must be denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107.

II.  Entitlement to death and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.

If the Veteran's death resulted from non-service-connected causes, DIC benefits will be paid to a Veteran's surviving spouse in the same manner as if the death were service connected (a) if the Veteran's death was not the result of his own willful misconduct and (b) if, at the time of death, the Veteran was receiving or was 'entitled to receive' compensation for a service-connected disability rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of the Veteran's discharge or other release from active duty; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The term 'entitled to receive' means that, at the time of death, the Veteran had service-connected disability rated as totally disabling but was not receiving compensation because (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness;(3) the Veteran had applied for compensation but was not receiving total disability compensation due solely to clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; or (5) VA was withholding payments as required by law.  38 C.F.R. § 3.22(b). A 2005 amendment to 38 C.F.R. § 3.22 provides an additional method for prevailing on 38 U.S.C.A. § 1318 claims when additional service department records are received that existed at the time of a prior VA decision but were not considered.

In the present case, the Board finds that the preponderance of the evidence is against a claim for DIC under the provisions of 38 U.S.C.A. § 1318.

Although the Veteran did have a disability that was continuously rated totally disabling for a period of one year or more immediately preceding death, he was not receiving or entitled to receive compensation at the 100 percent rate for the 10-year period immediately preceding his death.  At the time of his death in August 2008, the Veteran was service-connected for hearing loss at a 100 percent disability rating for less than nine years, specifically, since March 2000.  He also died more than 10 years following his retirement from active service and was not a prisoner of war. 

Moreover, there has been no allegation of clear and unmistakable error in any prior decision, nor has the appellant or her representative identified any other basis for granting this claim.  In essence, the facts of this case are not in dispute and the law is dispositive.  Accordingly, the claim will be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence has been received to reopen a claim for the Veteran's cause of death; the appeal is granted. 

Entitlement to service connection for the Veteran's cause of death is denied. 

Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318 is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


